DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office Action based on Application 16/360,151 and is in response to a Request for Continued Examination filed 05/02/2022.  
Claims 1-12, 15, 39-40, 42-45, and 47-52 are previously pending, of those claims, claims 1, 12, 39, and 47 have been amended, claims 10-11, 15, and 43-45 have been canceled, and new claims 53-62 have been added. Claims 1-9,12,39-40,42 and 47-62 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the solids concentration is preferably in a range of about 10-15%”.  However, as noted above, there is no basis for the percentage.  For example it is not clear if the weight percentage is based on the total weight of the ink, or based on a weight of any one of the catalyst, ionomer, carrier polymer, or solvents.  Therefore this is indefinite.
Claim 55 recites a similar limitation and is rejected for the same reason.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6, 12, 39-40, 42, 53-58, and 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOTERA (US 2009/0155658 A1) in view of KIM (US 2010/0237278 A1).
With respect to claims 1, 39, and 53.  KOTERA teaches the catalyst layer for a membrane/electrode assembly (abstract).  The MEA includes a cathode, an anode, and a polymer electrolyte membrane disposed therebetween (paragraph 0024).  KOTERA teaches an electrode for a polymer electrolyte membrane and includes a process for producing a nonwoven structure for a catalyst layer (abstract).  This process including a stock solution for spinning by an electrical field fiber spinning method (paragraph 0026).  The catalyst layer comprises a nonwoven structure of an ion-exchangeable fluoropolymer fiber formed from a fiber spinning stock solution and a catalyst (abstract).  For production of the catalyst layer a stock solution for spinning is used and contains an ion exchangeable fluoropolymer and a catalyst (paragraph 0118).  The stock solution is a dispersion wherein an ion exchangeable fluoropolymer and a catalyst are dispersed in a dispersion medium (paragraph 0121).  The dispersion medium is a solvent mixture of an organic solvent with water (paragraph 0122).  The organic solvent is preferably one of methanol, ethanol, isopropanol for examples (paragraph 0123).  The total proportion of the ion exchangeable fluoropolymer and the catalyst is preferably from 1 to 30 mass%, more preferably 5-15 mass% in the stock solution for spinning to obtain a proper viscosity level (paragraph 0124).  The mass ratio of the ion exchangeable fluoropolymer to the catalyst in the stock solution is preferably from 0.2 to 4.0 (paragraph 0125).  The stock solution for spinning contains polyalkylene oxide or polyvinyl alcohol form the viewpoint that the fiber can be stably formed, with polyethylene oxide is preferred (paragraph 0126).  This PEO is taken to be the claimed carrier polymer.  The proportion of PAO or PVA is preferably at least 0.05 or more preferably at least 0.5 mass% in the stock solution, with an upper limit of 20 mass%, more preferably 10 mass% (paragraph 0128).  When the proportion of PAO or PVA is in such a range, the fiber can be stably formed (paragraph 0128).  
KOTERA teaches the ion-exchangeable fluoropolymer being a fluorocarbon polymer having a sulfonic group (paragraph 0067-0068).  However, KOTERA does not teach that such a fluoropolymer is in a salt form.  
KIM teaches polymer dispersion suitable for use as a catalyst ink formulation (paragraph 0029).  The composition includes a perfluorinated sulfonic acid ionomer, in one embodiment the PFSA is a salt, the salt may comprise a cation selected from the group including lithium and cesium (paragraph 0024).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to substitute the fluoropolymer of KOTERA with the fluoropolymer ionomer that is converted to the salt form as taught by KIM, as this is a simple substitution of one known prior art element for another in order to achieve predictable results.  In the present case, both KOTERA and KIM teaches the use of such fluorinated polymers for use in the catalyst layer of an electrode for a fuel cell, and then KIM teaches a similar fluoropolymer also being used in the same manner, therefore this substitution would have achieved a predictable result at the time the invention was filed.  
KIM teaches in one embodiment the PFSA is a salt, where the salt comprises a cation that includes lithium and cesium selected from the group of cations.  Therefore the choice of lithium and cesium is a choice from a finite list of elements and would have been obvious at the time the invention was filed.  
With respect to claims 2, 40, and 54.  KOTERA teaches the mass ratio of the ion-exchangeable polymer to the catalyst in the stock solution for spinning is preferably in the range from 0.2 to 4.0, and that this ratio is controlled in order to achieved the desired conductivity and gas diffusion performance of the formed catalyst layer (paragraph 0125).  In one embodiment the proportion of ion-exchangeable fluoropolymer is 25 mass% of the stock solution to at most 35 mass% of the stock solution (paragraph 0135).  The proportion of PAO or PVA is preferably from 0.5 mass% to 10 mass% of the stock solution (paragraph 00128).  The amount of the PAO or PVA is controlled in order to ensure the fiber is stably formed (paragraph 0128).  In one example the solid content of the stock solution or spinning is at least 27 mass % (paragraph 0210).  
KOTERA does not explicitly teach the weight ratio of the first catalyst to the amount of the second ionomer and third carrier amounts in a range of 1-1.5, and a weight ratio of the second ionomer to the third carrier in an amount of 1-3.  However, controlling the amounts of ionomers and the carrier polymer of KOTERA is a matter of routine optimization in order to achieve the desired viscosity level (paragraph 0124) and to achieve a stable formed fiber (paragraph 0128).  Therefore the ratios of the catalyst to the amount of the ionomer and carrier, as well as the ratio between the second ionomer to the third carrier as a matter of routine optimization.  
With respect to claims 3 and 55.  KOTERA does not explicitly teach a solids concentration in a range of 10-15%.  However, the solids concentration may be adjusted as a matter of routine optimization as KOTERA teaches controlling the content of the stock solution in order to obtain the proper viscosity level (paragraph 0124).  Therefore the range of 10-15% would have been obvious at the time the invention was filed.  
With respect to claims 4 and 56.  KOTERA teaches the dispersion medium is a solvent mixture of an organic solvent having a hydroxyl group with water (paragraph 0122).  The organic solvent having the hydroxyl group is an alcohol, and may include at least isopropanol (paragraph 0123).  The choice of the isopropanol is a choice from a finite list of elements, and would have been obvious at the time the invention was filed.  KOTERA does not explicitly teach the weight ratio of isopropyl alcohol to water being 1:1.  However, KOTERA teaches the proportion of water is preferably between 20 mass% in the solvent mixture, and at most 99 mass% (paragraph 0124).  The proportion of the water is controlled in order to more easily form the fiber, and control the viscosity of the stock solution for spinning (paragraph 0124).  Therefore the proportion of the water in the solvent mixture, such as the ratio of 1:1 may be controlled as a matter of routine optimization in order to achieve the desired viscosity of the stock solution.    
With respect to claims 5-6, 42, and 57-58.  KOTERA teaches the catalyst is a platinum supported on a carbon carrier (paragraph 0023).  In one embodiment it is a platinum/cobalt alloy supported on a carbon carrier (paragraph 0079).  
With respect to claims 12 and 62.  KOTERA teaches the ionomer is a perfluorocarbon polymer having a sulfonic group (paragraph 0067).  This perfluorocarbon having a sulfonic group, has at least a sulfonic acid group (paragraph 0068, formula (1)).  
With respect to claim 15.  KOTERA teaches the carrier polymer is polyalkylene oxide or polyvinyl alcohol (paragraph 0126).  

Claims 7 and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOTERA (US 2009/0155658 A1) in view of KIM (US 2010/0237278 A1) as applied to claims 5 and 57 above, and further in view of PINTAURO (US 2017/0250431 A1).
Claim 7 is dependent upon claim 5 and claim 59 is dependent upon claim 57, both of which are rejected above under 35 U.S.C. 103 in view of KOTERA and KIM.  KOTERA teaches the catalyst is a platinum on a carbon carrier (paragraph 0074) but does not explicitly teach that the catalyst has a core-shell structure.  
PINTAURO teaches a fiber mat formed of polymers and catalyst particles (abstract).  The catalyst may include core-shell catalyst particles (paragraph 0015).  The choice of the core-shell catalyst is a choice from a finite list of elements and therefore would have been obvious at the time the invention was filed. 
At the time the invention was filed, one having ordinary skill in the art would have been motivated to substitute the catalyst of KOTERA with the core-shell structure catalyst particles of PINTAURO as this is a simple substitution of one known prior art element for another in order to achieve predictable results.    

Claims 8 and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOTERA (US 2009/0155658 A1) in view of KIM (US 2010/0237278 A1) as applied to claims 1 and 53 above, and further in view of SEROV (US 2018/0053958 A1).
Claim 8 is dependent upon claim 1, and claim 60 is dependent upon claim 53, both of which are rejected above under 35 U.S.C. 103 in view of KOTERA and KIM.  However, KOTERA does not explicitly teach that the catalyst is a PGM free powder comprising nitrogen moieties, or nitrogen doped.  
SEROV teaches catalyst composition that includes ionomers (abstract).  The catalyst can incorporate non-PGM materials (abstract).  One rapidly developing class of non-PGM catalysts may include a transition metal carbon nitrogen networks (paragraph 0002).  The M-N-C non PGM catalysts are made from a non-platinum group metal precursors and nitrogen containing organic molecules (paragraph 0002).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to substitute the catalyst of KOTERA with that of SEROV, as this is a simple substitution of one known prior art element for another in order to achieve predictable results.  In the present case, both KOTERA and SEROV teaches catalyst for use in a PEM fuel cell (KOTERA abstract, SEROV paragraph 0002), and therefore the substitution for one catalyst for another would have been predictable at the time the invention was filed.  

Claims 9 and 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOTERA (US 2009/0155658 A1) in view of KIM (US 2010/0237278 A1) as applied to claim 1 above, and further in view of TAKAMI (US 2013/0252134 A1).
Claim 9 is dependent upon claim 1, and claim 61 is dependent upon claim 53, both of which are rejected above under 35 U.S.C. 103 in view of KOTERA and KIM.  KOTERA does not explicitly teach the catalyst is an unsupported metal.  TAKAMI teaches the catalyst is a platinum or platinum cobalt alloy, which is unsupported or supported on particles of carbon (paragraph 0066).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to substitute the catalyst of KOTERA with the unsupported platinum, or platinum cobalt alloy of TAKAMI, as this is a simple substitution of one known prior art element for another in order to achieve predictable results.  

Claims 47-48 and 51-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOTERA (US 2009/0155658 A1) in view of THATE (US 2008/0248944 A1).
With respect to claim 47.  KOTERA teaches the catalyst layer for a membrane/electrode assembly (abstract).  The MEA includes a cathode, an anode, and a polymer electrolyte membrane disposed therebetween (paragraph 0024).  KOTERA teaches an electrode for a polymer electrolyte membrane and includes a process for producing a nonwoven structure for a catalyst layer (abstract).  This process including a stock solution for spinning by an electrical field fiber spinning method (paragraph 0026).  The catalyst layer comprises a nonwoven structure of an ion-exchangeable fluoropolymer fiber formed from a fiber spinning stock solution and a catalyst (abstract).  For production of the catalyst layer a stock solution for spinning is used and contains an ion exchangeable fluoropolymer and a catalyst (paragraph 0118).  The stock solution is a dispersion wherein an ion exchangeable fluoropolymer and a catalyst are dispersed in a dispersion medium (paragraph 0121).  The dispersion medium is a solvent mixture of an organic solvent with water (paragraph 0122).  The organic solvent is preferably one of methanol, ethanol, isopropanol for examples (paragraph 0123).  The total proportion of the ion exchangeable fluoropolymer and the catalyst is preferably from 1 to 30 mass%, more preferably 5-15 mass% in the stock solution for spinning to obtain a proper viscosity level (paragraph 0124).  The mass ratio of the ion exchangeable fluoropolymer to the catalyst in the stock solution is preferably from 0.2 to 4.0 (paragraph 0125).  The stock solution for spinning contains polyalkylene oxide or polyvinyl alcohol form the viewpoint that the fiber can be stably formed, with polyethylene oxide being preferred (paragraph 0126).  This PEO is taken to be the claimed carrier polymer.  The proportion of PAO or PVA is preferably at least 0.05 or more preferably at least 0.5 mass% in the stock solution, with an upper limit of 20 mass%, more preferably 10 mass% (paragraph 0128).  When the proportion of PAO or PVA is in such a range, the fiber can be stably formed (paragraph 0128).  
KOTERA teaches the ion-exchangeable fluoropolymer being a fluorocarbon polymer having a sulfonic group (paragraph 0067-0068).  However, KOTERA does not teach wherein the ionomer comprises a non-fluorinated polymer.  
THATE teaches a catalyst ink for a fuel cell (paragraph 0013).  The ink includes a catalyst (paragraph 0014), an ionomer comprising at least one acidic ionomer (paragraph 0015), a solvent (paragraph 0016) and an additive component (paragraph 0017).  For the ionomer, the ionomer has a sulfonic acid (paragraph 0045).  The sulfonic acid groups may be –SO3X, where X may include Li+ and Na+ (paragraph 0045).  The ionomer with the sulfonic acid may be a salt thereof (paragraph 0045).  The preferred ionomers with sulfonic acid groups may include Nafion, but also sulfonated aromatic polymers (paragraph 0046).  The particular preference for the ionomers are given to perfluorinated sulfonated hydrocarbons such as Nafion and sulfonated polyether ether ketones (paragraph 0054).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to substitute the fluorocarbon polymer having a sulfonic group ionomer of KOTERA for the sulfonated polyether ether ketone ionomer of THATE as this is a simple substitution of one known prior art element for another in order to achieve predictable results, as THATE teaches that such a non-fluorinated polymer is a suitable substitute for the fluoropolymer Nafion.  Therefore this substitution would have achieved predictable results.  THATE teaches preference to the ionomer having a sulfonic acid and salts thereof (paragraph 0045).  Therefore the choice of the ionomer being a salt would have been a choice from a finite list of possible options and would have been obvious sat the time the invention was filed.
With respect to claim 48.  KOTERA teaches the catalyst is a platinum supported on a carbon carrier (paragraph 0023).  In one embodiment it is a platinum/cobalt alloy supported on a carbon carrier (paragraph 0079).  
With respect to claims 51-52.  THATE teaches ionomers having sulfonic acid and salts thereof (paragraph 0045).  The sulfonic acid groups may have the form -SO3X, where X may include Na+ or Li+, or other cations (paragraph 0045).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to choose the –SO3X, with X being one of Na+ or Li+ for the cation, as this is a choice from a finite list of elements in order to achieve predictable results.  

Claim 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOTERA (US 2009/0155658 A1) in view of THATE (US 2008/0248944 A1) as applied to claim 47 above, and further in view of SEROV (US 2018/0053958 A1).
Claim 49 is dependent upon claim 47, which is rejected above under 35 U.S.C. 103 in view of KOTERA and THATE.  However, KOTERA does not explicitly teach that the catalyst is a PGM free powder comprising nitrogen moieties, or nitrogen doped.  
SEROV teaches catalyst composition that includes ionomers (abstract).  The catalyst can incorporate non-PGM materials (abstract).  One rapidly developing class of non-PGM catalysts may include a transition metal carbon nitrogen networks (paragraph 0002).  The M-N-C non PGM catalysts are made from a non-platinum group metal precursors and nitrogen containing organic molecules (paragraph 0002).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to substitute the catalyst of KOTERA with that of SEROV, as this is a simple substitution of one known prior art element for another in order to achieve predictable results.  In the present case, both KOTERA and SEROV teaches catalyst for use in a PEM fuel cell (KOTERA abstract, SEROV paragraph 0002), and therefore the substitution for one catalyst for another would have been predictable at the time the invention was filed.  

Claim 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOTERA (US 2009/0155658 A1) in view of THATE (US 2008/0248944 A1) as applied to claim 47 above, and further in view of TAKAMI (US 2013/0252134 A1).
Claim 50 is dependent upon claim 47, which is rejected above under 35 U.S.C. 103 in view of KOTERA and THATE.  KOTERA does not explicitly teach the catalyst is an unsupported metal.  TAKAMI teaches the catalyst is a platinum or platinum cobalt alloy, which is unsupported or supported on particles of carbon (paragraph 0066).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to substitute the catalyst of KOTERA with the unsupported platinum, or platinum cobalt alloy of TAKAMI, as this is a simple substitution of one known prior art element for another in order to achieve predictable results.  

Response to Arguments
Applicant's arguments filed 05/02/2022 have been fully considered but they are not persuasive.
On page 9 of Applicant Arguments/Remarks Applicant argues against the 35 U.S.C. 112 rejection of claim 3.  Applicant argues that claim 3 is dependent upon claim 2, and further narrows the limitation of claim 2.  However, this argument is not persuasive.  Specifically one can further narrow claim 2 while also changing the basis of the wt%.  Therefore just because claim 3 is dependent upon claim 2 is not sufficient to overcome the indefinite rejection.  Examiner suggests claim 3 be amended to recite that the wt% is based on the total weight of the ink.
On pages 9-11 of Applicant Arguments/Remarks Applicant argues against the 35 U.S.C. 103 rejection of claims 1 and 39 in view of KOTERA and KIM.  On page 11 of Applicant Arguments/Remarks Applicant argues that KOTERA fails to disclose an ink usable for forming a fiber electrode comprising an ionomer in salt form and a carrier polymer.  Though the Examiner notes that Applicant seems to agree that KOTERA teaches the carrier polymer may be PEO.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the present case, the Examiner agrees that KOTERA does not teach an ink for forming a fiber tha tincldues an ionomer in a salt form.  However, the rejection is in view of KOTERA and KIM, where KIM is relied upon for the teaching of the PFSA in salt form.  
On page 11 of Applicant Arguments/Remarks applicant notes that in the attached Declaration, fibers cannot be created when the spinning ink solution contains PFSA ionomer in its H+ counterion form, with a PEO carrier polymer and a precious metal catalyst.  Applicant argues therefore that KOTERA cannot have the stock solutions a and b mixed into a single stock solutions containing an ionomer and a carrier polymer to produce a single type of fibers.  This argument is not persuasive.  As noted above, the rejection is in view of KOTERA and KIM combined.  Therefore even if KOTERA itself cannot form a fiber, the combination of KOTERA and KIM would be expected to.  
In as much as Applicant is trying to make an argument with respect to unexpected results.  The Examiner notes that such an argument would not be persuasive, as the data and arguments provided are not commensurate in scope with the claimed subject matter.  Specifically the data provided is specific to the carrier polymer being PEO, whereas the claims may be any one of 7 polymers or mixtures thereof.  See MPEP 716.02(d).  
On page 11 of Applicant Arguments/Remarks Applicant argues that KIM does not remedy the deficiencies of KOTERA.  This argument is not persuasive, as noted above the rejection is in view of KOTERA and KIM.  

Applicant’s arguments, see page 12 of Applicant Arguments/Remarks, filed 05/02/2022, with respect to Double Patenting Rejections have been fully considered and are persuasive.  The double patenting rejections of the claims has been withdrawn. 
Applicant has filed a terminal disclaimer to overcome the rejection.

The affidavit under 37 CFR 1.132 filed 05/02/2022 is insufficient to overcome the rejection of claims 1 and 39 based upon 35 U.S.C. 103 as set forth in the last Office action because:  --facts presented are not germane to the rejection at issue—and --showing is not commensurate in scope with the claims.  Specifically the affidavit seems to try to argue that KOTERA would not teach the formation of fibers with the presence of the catalyst, the PEO carrier, and the fluoropolymer in acid form.  However, the rejection is in view of KOTERA and KIM.  KIM is relied upon to substitute the fluoropolymer in acid form, to one in a salt form.   Further the affidavit relates to the carrier polymer being PEO.  In contrast the claims recite that the carrier polymer may include PEO, PEG, POE, PVA, PVP, PAA, and PVDF as well as mixtures thereof.  Therefore, the affidavit is not commensurate in scope with the claimed subject matter.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127. The examiner can normally be reached Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722